DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1 and 3-22 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 22, there is no subject matter found within the disclosure regarding a step of determining a low corner of the vehicle; and if the upper chamber in the adjustable suspension spring at the low corner is not below a predetermined threshold, causing the pressure within the lower chamber of other adjustable suspension springs to increase so as to lower the remainder of the vehicle; or if the upper chamber in the adjustable suspension spring at the low corner is below a predetermined threshold, causing the pressure within the upper chamber at the low corner to increase so as to raise the low corner. It appears that the limitations of the claim could potentially be directed to figure 9 and Step 308 found on pages 17-18 of the specification, however, still no disclosure regarding determining the low corner, determining if the pressure within the upper chamber is within a threshold, and either causing the pressure within the lower chamber of other springs to increase, or causing the pressure within the upper chamber to increase. Therefore, the subject matter of the claim is considered new matter, and should be cancelled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-4 state “…wheel assemblies each having a corresponding wheel in response to driving conditions, the control system comprising:”. It is unclear how the wheel assemblies would each have a corresponding wheel “in response to driving conditions”, and therefore the claim is rendered indefinite, as it is unclear as to why a response to driving conditions would dictate the number of corresponding wheels the vehicle would have. 
Claim 1 recites the limitation "an electronic controller" in line 23.  There is insufficient antecedent basis for this limitation in the claim, as an electronic controller has already been introduced prior in the claim.
Claim 14 recites the limitation “detecting the orientation of the axle”. However, it is unclear how that would be possible by using a steering sensor configured to detect an orientation of a steering wheel. The claim is rendered indefinite as while there is a sensor for detecting the orientation of the steering wheel, there is no sensor for detecting the orientation of the axle.
Claim 18 recites the limitation "a plurality of pressure sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as a plurality of pressure sensors have already been introduced prior in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698).
Regarding Claim 1, Schedgick discloses an active suspension control system for a vehicle (see 11) having a plurality of wheel assemblies (see 12) each having a corresponding wheel in response to driving conditions, the control system comprising: a plurality of suspension assemblies corresponding to the plurality of wheels, each suspension assembly of the plurality of suspension assemblies including an adjustable suspension spring (16), each adjustable suspension spring of the plurality of suspension assemblies including a hollow, fluidically sealed cylinder (see 16) and a piston (38) having a shaft (19) and a head, the piston cooperating within the cylinder, the cylinder having an upper chamber (42) divided from a lower chamber (41) by the piston head, the lower chamber being adjacent (see fig. 2) to the piston shaft coupled to the corresponding wheel assembly (see 14), each chamber of the upper and lower chambers of the suspension spring having a port (see fig. 2) fluidly coupled to a fluid line (26) and a valve (51, 52) of a valve assembly (28), wherein a first end of the fluid line is fluidly coupled (see fig. 1) to the port and a second end of the fluid line is coupled (see fig. 1) to the valve, the valve assembly operatively coupled to an electronic controller (32) to control each valve of the valve assembly and a fluid source (22) fluidly coupled to each valve of the valve assembly, wherein the extension or retraction of each adjustable suspension spring is controlled (Paragraphs [0027]-[0028]) by selectively introducing or removing a volume of a fluid from the upper or lower chambers of said adjustable suspension spring through the fluid line.
However, Schedgick does not disclose one or more sensors including a pressure sensor provided in each of the upper and lower chambers of each of the adjustable suspension springs, and at least one angle sensor configured to detect an angle of the frame of the vehicle, the electronic controller operable to monitor the pressure in each of the upper and lower chambers of each of the adjustable suspension springs and the at least one angle sensor, in response to one or more angle sensors detecting that the orientation of the vehicle relative to horizontal is such that the vehicle is detected to be located on a slope exceeding a predetermined threshold, applying the one or more control outputs by the electronic controller to the one or more valves of the valve assembly so as to cause the frame of the vehicle to which the adjustable suspension assemblies are applied to be re-oriented towards a predetermined desired angle relative to horizontal.
Fuji et al. teaches an active suspension control system for a vehicle (see figs. 2, 6), comprising a plurality of wheel assemblies (see 14R, 14L, 12L, 12R) and a plurality of suspension assemblies (see fig. 6) including an adjustable suspension spring (see 7), the vehicle further comprising a valve assembly (see 25) operatively coupled to an electronic controller (62), pressure sensors (42L, 42R, 43L, 43R) provided within upper chambers (16a) of the adjustable suspension springs, and an angle sensor (67p) configured to detect (Column 6, lines 12-18) an angle of the frame (the sensor detecting the angle of the vehicle, and therefore as well the frame of the vehicle) of the vehicle, wherein in response (Column 12, lines 1-26) to the angle sensor detecting the vehicle is located on a slope and exceeds a threshold, the adjustable springs are extended or retracted by adding or removing fluid from the upper or lower chambers.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the active suspension control system of Schedgick in view of the teachings of Fuji et al. to include pressure sensors in each of the upper and lower chambers of the adjustable suspension springs, as Fuji et al. teaches that multiple pressure sensors can be used to detect pressures in chambers of the associated suspension springs corresponding to the loads from the individual wheels acting on the suspension springs (Fuji et al.; column 5, lines 15-20), and doing so would allow for the detection of the pressure within each chamber of each suspension spring, and also an angle sensor configured to detect the angle of the frame of the vehicle, such that the electronic controller was operable to monitor the pressure sensors and the angle sensor, and applying the one or more control outputs by the electronic controller to the one or more valves of the valve assembly in response to the angle sensor detecting that the orientation of the vehicle relative to horizontal was located on a slope exceeding a pre-determined threshold, so as to cause the vehicle to be re-oriented towards a desired angle relative to horizontal, as by doing so, when driving the vehicle off-road, or when the vehicle moves on a slope, the suspension springs would be controlled to keep the vehicle body horizontal and at a target vehicle height (Fuji et al.; Column 12, lines 1-26).

Regarding Claim 3, Schedgick, as modified, discloses the active suspension control system wherein the fluid is selected from the group consisting of: compressed CO2, compressed air, hydraulic fluid, (Par [0018], “hydraulic system”), and compressed gas.

Regarding Claim 5, Schedgick discloses a method of controlling an active suspension system of a vehicle (see 11) having a plurality of wheels (12), the active suspension system including a suspension assembly (see fig. 1) corresponding to a wheel assembly (see 12, 14) of each wheel of the plurality of wheels, the method steps comprising: providing the suspension assembly corresponding to each wheel assembly, each suspension assembly including an adjustable suspension spring (16) having a hollow, fluidically sealed cylinder (see 16) and a piston (38) having a shaft (19) and a head, the piston cooperating within the cylinder, the cylinder having an upper chamber (42) divided from a lower chamber (41) by a piston head, the lower chamber being adjacent (see fig. 2) to the piston shaft coupled to the corresponding wheel assembly, each chamber of the upper and lower chambers of the suspension spring having a port (see fig. 2) selectively fluidly coupled to a fluid supply (22) through a fluid line (26) and a valve (51, 52) of a valve assembly (28), the valve assembly operatively coupled to an electronic controller (32) to control each valve of the valve assembly, receiving one or more control inputs (Par [0019], lines 15-18) into the electronic controller, wherein the one or more control inputs include signals transmitted by one or more sensors (48) of the vehicle, generating one or more control outputs (Par [0018], lines 9-15), each control output of the one or more control outputs including an instruction (Pars [0027]-[0028]) to one or more valves of the valve assembly to open or close so as to add a fluid of the fluid supply to or remove the fluid from the upper or lower chamber of one or more adjustable suspension springs so as to adapt the adjustable suspension spring of each wheel for a particular terrain or driving condition (Pars [0026]-[0028]), and applying the one or more control outputs by the electronic controller to the one or more valves of the valve assembly.
However, Schedgick does not disclose a pressure sensor provided in each of the upper and lower chambers of each of the adjustable suspension springs, and at least one angle sensor configured to detect an angle of the frame of the vehicle, monitoring the pressure in each of the upper and lower chambers of each of the adjustable suspension springs, and wherein, in use, if one or more angle sensors detects that the orientation of the vehicle relative to horizontal is such that the vehicle is detected to be located on a slope exceeding a predetermined threshold, applying the one or more control outputs by the electronic controller to the one or more valves of the valve assembly so as to cause the frame of the vehicle to which the adjustable suspension assemblies are applied to be re-oriented towards a predetermined desired angle relative to horizontal.
Fuji et al. teaches a method of controlling an active suspension control system for a vehicle (see figs. 2, 6), comprising a plurality of wheel assemblies (see 14R, 14L, 12L, 12R) and a plurality of suspension assemblies (see fig. 6) including an adjustable suspension spring (see 7), the vehicle further comprising a valve assembly (see 25) operatively coupled to an electronic controller (62), pressure sensors (42L, 42R, 43L, 43R) provided within upper chambers (16a) of the adjustable suspension springs, and an angle sensor (67p) configured to detect (Column 6, lines 12-18) an angle of the frame (the sensor detecting the angle of the vehicle, and therefore as well the frame of the vehicle) of the vehicle, wherein in response (Column 12, lines 1-26) to the angle sensor detecting the vehicle is located on a slope and exceeds a threshold, the adjustable springs are extended or retracted by adding or removing fluid from the upper or lower chambers.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the active suspension control system of Schedgick in view of the teachings of Fuji et al. to include pressure sensors in each of the upper and lower chambers of the adjustable suspension springs, as Fuji et al. teaches that multiple pressure sensors can be used to detect pressures in chambers of the associated suspension springs corresponding to the loads from the individual wheels acting on the suspension springs (Fuji et al.; column 5, lines 15-20), and doing so would allow for the detection of the pressure within each chamber of each suspension spring, and also an angle sensor configured to detect the angle of the frame of the vehicle, such that the electronic controller was operable to monitor the pressure sensors and the angle sensor, and applying the one or more control outputs by the electronic controller to the one or more valves of the valve assembly in response to the angle sensor detecting that the orientation of the vehicle relative to horizontal was located on a slope exceeding a pre-determined threshold, so as to cause the vehicle to be re-oriented towards a desired angle relative to horizontal, as by doing so, when driving the vehicle off-road, or when the vehicle moves on a slope, the suspension springs would be controlled to keep the vehicle body horizontal and at a target vehicle height (Fuji et al.; Column 12, lines 1-26).

Regarding Claim 22, Schedgick, as modified, discloses the method, utilizing the electronic controller (Schedgick; 32), until the frame of the vehicle is within a predefined desired angle (Fuji et al.; Column 6, lines 12-18, Column 12, lines 1-26) relative to the plurality of wheels (Schedgick; 12), and determining (Par [0026]; the sensors detecting the position of the suspension spring, and whether the piston needs to be raised or lowered, thus detecting a low corner due to the height of the piston) a low corner of the vehicle, and causing the pressure (Par [0028], lines 1-13) within the upper chamber (42) at the low corner to increase so as to raise (Par [0028], lines 1-5) the low corner.
Therefore, Schedgick, as modified, does not disclose that the pressure within the upper chamber at the low corner is increased so as to raise the low corner if the upper chamber in the adjustable suspension spring at the low corner is below a predetermined threshold.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the electronic controller of Schedgick, as modified, such that the pressure sensors (see Fuji et al., as modified) detected the pressure within the chambers of the low corner, wherein if the upper chamber in the adjustable suspension spring at the low corner was below a predetermined threshold, the pressure (Schedgick; Par [0028], lines 1-13) within the upper chamber (42) at the low corner would increase so as to raise (Par [0028], lines 1-5) the low corner, as by doing so, the vehicle would return to a level position, and would be ready to dampen movement between the wheel assemblies and the vehicle (Schedgick; Par [0028]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698). as applied to claims 1, 3, and 5, above, and further in view of Mishima et al. (JP 2009292334).
Regarding Claim 4, Schedgick, as modified, discloses the active suspension control system, but does not disclose at least one crossover fluid line selectively fluidly coupling the upper chamber of a first adjustable suspension spring to the upper chamber of a second adjustable suspension spring, each crossover fluid line of the at least one crossover fluid line including a crossover valve operatively coupled to the crossover fluid line and to the electronic controller so as to selectively open or close the crossover valve to allow equalization of a pressure of the upper chambers of the first and second adjustable suspension springs.
Mishima et al. teaches a suspension control system comprising a plurality of adjustable suspension springs (1FL, 1FR, 1RL, 1RR) for wheel assemblies of a vehicle, including an upper (4FL, 4FR, 4RL, 4RR) and lower chamber (3FL, 3FR, 3RL, 3RR), wherein a crossover fluid line (fig. 4; see 11) selectively fluidly couples (via 7, 13, 14, 11, and 8; see also machine translation of Mishima et al.; Par [00141]) the upper chamber (4FR) of a first adjustable suspension spring (1FR) to the upper chamber (4FL) of a second adjustable suspension spring (1FL), and a crossover valve (13, 14) connected to an electronic controller (20) to allow equalization of a pressure of the upper chambers.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the active suspension control system of Schedgick, as modified, in view of the teachings of Mishima et al. to include a crossover fluid line selectively coupling the upper chambers of a first and second adjustable suspension spring, the crossover fluid line comprising a crossover valve connected to the electronic controller in order to selectively open or close the valve to allow equalization of pressure of the upper chambers, as by doing so, control of the pressure of the suspension control system can be facilitated and rolls while the vehicle is running could be reliably suppressed (Mishima et al.; Par [0013]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), as applied to claims 1, 3, and 5, above, and further in view of Batsch et al. (US 20170225535).
Regarding Claim 6, Schedgick, as modified, discloses the method wherein the one or more control inputs (Par [0019], lines 15-18) are signals transmitted by one or more sensors (48) of the vehicle.
However, Schedgick, as modified, does not disclose that the control inputs are one or more user selected pre-set modes.
Batsch et al. teaches a method of controlling a suspension system of a vehicle wherein one or more control inputs are one or more user-selected pre-set modes (see fig. 3), wherein a specific vehicle suspension mode can be selected by a user and a controller (110) determines a ride height by adjusting (see fig. 2) the pressure within a plurality of adjustable suspension springs (130, 132, 134, 136}.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Batsch et al. to include a control input of one or more user-selected pre-set modes, as by doing so, upon only the selection of a terrain setting, the suspension system would advantageously automatically adjust the ride height of the front and rear adjustable suspension springs to the predetermined or specified ride height (Batsch et al.; Par [0007], lines 27-34).

Regarding Claim 7, Schedgick, as modified, discloses the method, comprising the one or more pre-set modes (Batsch et al.; see fig. 3). 
However, Schedgick, as modified, does not explicitly disclose that the pre-set mode is selected from a group comprising: two wheel drive (2WD) ride height for normal highway speed driving conditions, 2WD ride height for high speed driving conditions, four wheel drive (4WD) high range ride height, 4WD low range ride height for medium speed driving conditions, 4WD low range ride height for low speed high clearance driving conditions, 4WD low range ride height for high speed cross ditch driving conditions.
Batsch et al. teaches the method of controlling the suspension system of the vehicle wherein one or more control inputs are one or more user-selected pre-set modes, and the preset mode can be selected from a plurality of user-selectable ride height options (see fig. 3) depending on the terrain and also other factors such as acceleration and/or speed (Par [0055]). 
It therefore would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pre-set modes of Schedgick, as modified, in view of the teachings of Batsch et al. to include a plurality of pre-set modes depending on ride height and vehicle speed, such as two wheel drive (2WD) ride height for normal highway speed driving conditions, 2WD ride height for high speed driving conditions, four wheel drive (4WD) high range ride height, AWD low range ride height for medium speed driving conditions, 4WD low range ride height for low speed high clearance driving conditions, 4WD low range ride height for high speed cross ditch driving conditions, as doing so would require ordinary skill in the art, and would add more customization to facilitate the controlling of the suspension system of the vehicle, ensuring that there were specific pre-set modes for a plurality of different environments and situations.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), as applied to claims 1, 3, and 5, above, and further in view of Kohara (US 5257814).
Regarding Claim 8, Schedgick, as modified, discloses the method, comprising receiving one or more control inputs (Schedgick; Par [0019], lines 15-18), and the plurality of pressure sensors (Fuji et al.; 42L, 42R, 43L 43R). 
However, Schedgick, as modified, does not disclose one or more level signals transmitted by one or more level sensors mounted to the vehicle indicating a first spatial orientation of the vehicle, each pressure signal of the plurality of pressure signals indicating a pressure of each of the upper and lower chambers of each adjustable suspension spring of the vehicle, generating one or more leveling control outputs, each control output of the one or more control outputs including an instruction to the one or more valves to add or remove the fluid from an upper or lower chamber so as to change the orientation of the vehicle to a second spatial orientation, repeating the above steps until a target spatial orientation of the vehicle is obtained. 
Kohara teaches a suspension control system for leveling a vehicie (see fig. 4) comprising adjustable suspension springs (see 23} for a plurality of vehicle wheels (see 21), wherein level sensors (see 31) mounted to the vehicle indicating a first spatial orientation (Column 4, lines 30- 35) of the vehicle, and a plurality of pressure signals (Column 3, lines 26-31) transmitted by a plurality pressure sensors (see 32) indicating a pressure of each of the adjustable suspension springs of the vehicle, generating one or more leveling control outputs (Column 4, lines 40-43), each control output of the one or more control outputs including an instruction (Column 4, lines 30-43; see also column 3, lines -35-46) to one or more valves (30) to add or remove the fluid from the adjustable suspension springs so as to change the orientation of the vehicle to a second spatial orientation (level orientation).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Kohara to include a level sensor mounted to the vehicle for transmitting level signals indicating a first spatial orientation of the vehicle, and generating a leveling control output including an instruction to the valves to add or remove fluid from the upper or lower chambers so as to change the orientation of the vehicle to a second spatial orientation, and repeating the method until a target spatial orientation of the vehicle is reached, as by doing so, excellent vehicle turning and leveling characteristics and superior convergence would be obtained (Kohara; Column 1, lines 55-59).

Regarding Claim 9, Schedgick, as modified, discloses the method, wherein the target spatial orientation (Kohara; Column 4, lines 30-43; see also column 3, lines 35-46) is a level orientation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), in view of Kohara (US 5257814), as applied to claims 8-9 above, and further in view of Fahrnschon et al. (DE 3815612).
Regarding Claim 10, Schedgick, as modified, discloses the method, confirming that the level orientation (Kohara; Column 4, lines 30-43; see also column 3, lines 35-46) of the vehicle is obtained, and comprising the one or more pressure sensors (Fuji et al.; 42L, 42R, 43L 43R or Kohara; 32, as modified above) indicating a pressure of each of the upper and lower chambers (Schedgick; 42, 41) of each adjustable suspension spring (Schedgick; 16) of the vehicle. 
However, Schedgick, as modified, does not disclose receiving one or more signals from the pressure sensors indicating an initial pressure of each upper chamber of each adjustable suspension spring, generating one or more pressure balancing control outputs, each control output of the one or more pressure balancing outputs including an instruction to the one or more valves to add or remove fluid from at least one upper chamber so as to change the initial pressure of the upper chamber to a final pressure, wherein the final pressure of each upper chamber is equal to the final pressure of the other upper chambers. 
Fahrnschon et al. teaches a suspension control system for controlling a suspension system, wherein after a leveling control process, a pressure compensation process (machine translation of Fahrnschon et al.; Pars [0012]-[0013]) occurs where signals from pressure sensors (9, 10) indicating an initial pressure (Par [0012], lines 176-180) of a plurality of adjustable suspension springs (1, 2), and generating one or more pressure balancing control outputs (Par [0012], lines 186-188), each control output of the one or more pressure balancing outputs including an instruction (Par [0014]) to one or more valves (25, 27) to add or remove fluid from at least one adjustable suspension spring so as to change the initial pressure of the adjustable suspension spring to a final pressure, wherein the final pressure of each adjustable suspension spring is equal (Par [0014], lines 219-221; see also Par [0012], lines 173-175 ) to the final pressure of the other adjustable suspension springs.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Fahrnschon et al. to include the steps of confirming that the level orientation of the vehicle was obtained, then receiving a signal from the pressure sensors indicating an initial pressure of each of the upper and lower chambers (Schedgick; 42, 41) of each adjustable suspension spring (Schedgick; 16) of the vehicle, then generating a pressure balancing control output including an instruction to the valves to add or remove fluid from at least one upper chamber so as to change the initial pressure to a final pressure, wherein the final pressure of each of the upper chambers is equal to the final pressure of the other upper chambers, as by doing so, the pressure balancing control output can be brought about within a short period of time and with the lowest possible consumption of fluid (Fahrnschon et al.; Par [0026]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), further in view of Batsch et al. (US 20170225535) as applied to claims 6-7, above, and further in view of Lund (US 5219181).
Regarding Claim 14, Schedgick, as modified, discloses the method, comprising the one or more sensors (Schedgick; 48) of the vehicle.
However, Schedgick, as modified, does not disclose a steering sensor configured to detect a steering angle of the vehicle relative to a longitudinal axis extending through the vehicle, the method further comprising the steps of: detecting the orientation of the axle, determining whether the orientation exceeds a threshold value indicating that the vehicle is turning, identifying an inside rear suspension assembly, generating a cornering signal to add a volume of fluid to the lower chamber of the inside rear suspension assembly at a selected rate, applying the cornering signal so as to increase a pressure of the lower chamber of the inside rear suspension assembly at the selected rate, determining whether the detected orientation falls below the threshold value, generating a cornering ended signal to remove the volume of fluid from the lower chamber of the inside rear suspension assembly at the selected rate, applying the cornering ended signal so as to decrease the pressure of the lower chamber of the inside rear suspension assembly at the selected rate.
Lund teaches a method for controlling a vehicle suspension, wherein a steering sensor (129, 130, 132) configured to detect an orientation of a steering angle (Column 5, lines 12-36) the method further comprising the steps of: detecting the orientation of the axle (Column5, lines 37-53), determining whether the orientation exceeds a threshold value indicating that the vehicle is turning, identifying an inside rear suspension assembly (100), generating a cornering signal (Column5, lines 48-53) to add a volume of fluid to the lower chamber (see 107) of the inside rear suspension assembly at a selected rate (Column 6, lines 39-43; note: column 6 refers to a left-hand turn, but is erroneously described as a right-hand turn on line 29), applying the cornering signal so as to increase a pressure of the lower chamber of the inside rear suspension assembly at the selected rate, adding a second volume of fluid (Column 6, lines 11-24) to a front outer suspension assembly (70), determining (Column 7, lines 26-30) whether the detected orientation falls below the threshold value, generating a cornering ended signal (Column 7, lines 26-35) to remove the volume of fluid from the lower chamber of the inside rear suspension assembly at the selected rate, applying the cornering ended signal so as to decrease the pressure of the lower chamber of the inside rear suspension assembly at the selected rate.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Lund, so that a steering sensor configured to detect an orientation of a steering angle was included, such that when the steering angle threshold was exceeded, a cornering signal would be generated to add a volume of fluid to the lower chamber of an inside rear suspension assembly at a selected rate, and upon determination that the angle fell below the threshold, a cornering ended signal to remove the fluid and decrease the pressure of the lower chamber would occur, as by doing so, during a turning operation, the forces acting on the suspension assemblies could be corrected by reversing the directions of the forces (Lund; Columns 5-6, lines 54-5).

Regarding Claim 16, Schedgick, as modified, discloses the method, wherein the step of identifying the inside rear suspension assembly (see Lund 100 or Schedgick fig. 1) further includes identifying the outside front suspension assembly (see Lund; 70) and wherein the steps of generating and applying the cornering signal (Column 5, lines 48-53 and Column 6, lines 39- 43) further includes adding a second volume of fluid (Column 6, lines 11-24) to the outside front suspension assembly so as to increase the pressure of the outside front suspension assembly at a second selected rate (due to the second fluid line 62) to extend the outside front suspension assembly, and wherein the steps of generating and applying the cornering ended signal further includes removing (Column 7, lines 26-35) the second volume of fluid from the outside front suspension assembly at the second selected rate so as to decrease the pressure of the upper chamber of the outside front suspension assembly.
However, Schedgick, as modified, discloses that the second volume of fluid is added to the lower chamber of the outside front suspension assembly in order to extend the outside front suspension assembly, and not to the upper chamber of the outside front suspension assembly. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify method of Schedgick, as modified, in view of the teachings of Lund, so that the second volume of fluid is added to the upper chamber of the outside front suspension assembly in order to extend the outside front suspension assembly, and not to the lower chamber of the outside front suspension assembly, as doing so would require ordinary skill in the art, and would allow for the outside front suspension assembly to extend when the second volume of fluid was added, in turn allowing the forces acting on the suspension assemblies to be corrected by reversing the directions of the forces (Lund; Columns 5-6, lines 54-5).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), in view of Batsch et al. (US 20170225535), in view of Lund (US 5219181), as applied to claims 14 and 16, above, and further in view of Oshita et al. (WO 2013047143).
Regarding Claim 15, Schedgick, as modified, discloses the method, comprising the one or more sensors (Schedgick; 48, and Lund; 129, 130, 132) of the vehicle.
However, Schedgick, as modified, does not disclose a speedometer configured to indicate the speed of the vehicle and wherein the step of detecting the orientation of the axle further includes detecting the speed of the vehicle and wherein the step of generating the cornering signal to add the volume of fluid to the lower chamber of the inside rear suspension assembly at the selected rate includes selecting the selected rate based upon both the detected orientation and the detected speed of the vehicle. 
Oshita et al. teaches a method for controlling a suspension system of a vehicle, wherein a speed sensor (machine translation of Oshita et al.; pages 10-11, lines 413-424) configured to indicate the speed of the vehicle is included, and during a step of cornering, a rate (page 7, lines 250-257) to add a volume of fluid to a suspension assembly (see 49) is selected based (pages 10-11, lines 413-424) on the speed and the acceleration of the vehicle. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Oshita et al. to include a speedometer to indicate the speed of the vehicle, and during the step of generation the cornering signal, the selected rate of adding the volume of fluid to the lower chamber of the inside rear suspension assembly would be selected based upon both the detected orientation and the detected speed of the vehicle, as by doing so, the speed of the cornering of the vehicle would be considered when performing corning actions, and therefore the agility and vehicle stability during turning would be improved (Oshita et al.; page 11, lines 417-420).

Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), in view of Batsch et al. (US 20170225535) as applied to claims 6-7 above, and further in view of Heyring et al. (US 20010018629).
Regarding Claim 17, Schedgick, as modified, discloses the method, comprising the one or more user-selected pre-set modes (Batsch et al.; see fig. 3).
However, Schedgick, as modified, does not disclose a pitch control mode wherein a first volume of fluid is added to each upper chamber of the one or more suspension assemblies located adjacent to a front end of the vehicle and a second volume of fluid is added to each upper chamber of the one or more suspension assemblies located adjacent to a rear end of the vehicle when the pitch control mode is selected. 
Heyring et al. teaches a method for controlling a suspension system of a vehicle, wherein a user-selected height set point consists of a front height set point and a back height set point to allow pitch attitude adjustment of the system (Par [0010]), wherein the height set point of front and rear suspension assemblies (1, 2, 3, 4) are adjusted by adding fluid to upper (1a, 2a, 3a, 4a,) and lower (1b, 2b, 3b, 4b) chambers of the suspension assemblies. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Heyring et al. to include a pitch control mode wherein a first volume of fluid is added to each upper chamber of the suspension assemblies of the front end of the vehicle, and a second fluid is added to each upper chamber of the suspension assemblies of the rear end of the vehicle, such that the vehicle was pitched, as by doing so, a more effective and efficient response of the suspension system to the environment or terrain that the vehicle is traversing could be selected by the driver of the vehicle or could be automatically selected by the electronic controller in dependence on predetermined conditions (Heyring et al.; Par [0010]).

Regarding Claim 20, Schedgick, as modified, discloses the method, comprising the one or more user-selected pre-set modes (Batsch et al.; see fig. 3). 
However, Schedgick, as modified, does not disclose a first sway bar mode wherein the pressure of the lower chambers of each adjustable suspension spring of the vehicle is increased by a plurality of first pre-determined amounts, the plurality of pre-determined amounts selected so as to provide a final pressure in the lower chamber of each adjustable suspension spring that is equal to a final pressure in the lower chamber of each of the other adjustable suspension springs. 
Heyring et al. teaches a method for controlling a suspension system of a vehicle, wherein a user-selected height set point may be selected depending on predetermined conditions (Par [0010]), wherein the height set point of front and rear adjustable suspension springs (1, 2, 3, 4) are adjusted by adding fluid to upper (1a, 2a, 3a, 4a,) and lower (1b, 2b, 3b, 4b) chambers of the suspension assemblies to ensure that the final pressure of each adjustable suspension spring are equal in order to have a level height (Par [0048]; see 9). 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Heyring et al. to include a first sway bar mode, including an instruction to increase the pressure of the lower chambers of each adjustable suspension spring of the vehicle by a plurality of pre-determined amounts, such that a final pressure in the lower chamber of each of the adjustable suspension springs is equal, as by doing so, a more effective and efficient response of the suspension system to the environment or terrain that the vehicle is traversing could be selected, while ensuring at least substantially uniform pressure (Par [0048], lines 1-3) between the adjustable suspension springs of the vehicle.

Regarding Claim 21, Schedgick, as modified, discloses the method, comprising the one or more user-selected pre-set modes (Batsch et al.; see fig. 3) and the first sway bar mode (Heyring et al.; see the rejection for claim 20), comprising the instruction to increase the pressure of the lower chambers of each adjustable suspension spring of the vehicle by a plurality of pre-determined amounts, such that a final pressure in the lower chamber of each of the adjustable suspension springs is equal. 
However, Schedgick, as modified, does not disclose a second sway bar mode including an instruction to increase the pressure of the lower chambers of a pair of rear adjustable suspension springs by a rear amount that is greater than a front amount of pressure increase of the lower chambers of a pair of front adjustable suspension springs. 
Heyring et al. teaches the method for controlling the suspension system of the vehicle, wherein the user-selected height set point consists of the front height set point and the back height set point to allow attitude adjustment of the system (Par [0010]), wherein the height set point of front and rear suspension assemblies (1, 2, 3, 4) are adjusted by adding fluid to upper (1a, 2a, 3a, 4a,) and lower (1b, 2b, 3b, 4b) chambers of the suspension assemblies. 
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Heyring et al. to include a second sway bar mode comprising an instruction to increase the pressure of the lower chambers of a pair of rear adjustable suspension springs by a rear amount that is larger than a front amount of an increase in the pressure of the lower chambers of a pair of front adjustable suspension springs, as by doing so, a more effective and efficient response of the suspension system to the environment or terrain that the vehicle is traversing could be selected by the driver of the vehicle in dependence on predetermined conditions (Heyring et al.; Par [0010]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schedgick (US 20070278752) in view of Fuji et al. (US 5684698), in view of Batsch et al. (US 20170225535) as applied to claims 6-7 above, and further in view of Mishima et al. (JP 2009292334).
Regarding Claim 18, Schedgick, as modified, discloses the method, comprising the one or more sensors (Schedgick; 48; Fuji et al.; 42L, 42R, 43L, 43R) of the vehicle. 
However, Schedgick, as modified, does not disclose that each pressure sensor of the plurality of pressure sensors configured to detect a pressure in the upper chamber of the adjustable suspension spring of each suspension assembly of the vehicle, and wherein the upper chambers of the adjustable suspension springs of each pair of opposing suspension assemblies are selectively fluidly coupled by a corresponding crossover fluid line and crossover fluid valve, the method further comprising the steps of: detecting a pressure of the upper chamber of each adjustable suspension spring, determining whether the detected pressure of any one upper chamber exceeds a threshold pressure indicating that the suspension spring corresponding to the one upper chamber is being acted upon by an obstacle, applying a crossover signal to the corresponding crossover valve corresponding to the one upper chamber so as to open the crossover valve providing fluid communication between the upper chambers of the pair of opposing suspension assemblies and equalize the pressure between said upper chambers, applying an end crossover signal to the corresponding crossover valve so as to close the corresponding crossover valve and stop fluid communication between the upper chambers of the pair of opposing suspension assemblies. 
Mishima et al. teaches a suspension control system comprising a plurality of adjustable suspension springs (1FL, 1FR, 1RL, 1RR) for wheel assemblies of a vehicle, including an upper (4FL, 4FR, 4RL, 4RR) and lower chamber (3FL, 3FR, 3RL, 3RR), a plurality of pressure sensors (15, 16, 17), each pressure sensor of the plurality of pressure sensors configured (see fig. 4) to detect a pressure in the upper chamber of the adjustable suspension spring of each suspension assembly of the vehicle, and wherein a crossover fluid line (fig. 4; see 11) selectively fluidly couples (via 7, 43, 14, 11, and &; see also machine translation of Mishima et al.; Par [0014]) the upper chamber (4FR) of a first adjustable suspension spring (1FR) to the upper chamber (4FL) of a second adjustable suspension spring (1FL), and a crossover valve (13, 14) connected to an electronic controller (20), wherein the method further comprising the steps of: detecting a pressure (Par [0012], lines 234-239) of the upper chamber of each adjustable suspension spring, determining (Par [0012], lines 234-239} whether the detected pressure of any one upper chamber exceeds a threshold pressure indicating that the suspension spring corresponding to the one upper chamber is being acted upon, applying a crossover signal (via 20: Par [0072], lines 237-239) to the corresponding crossover valve (13, 14) corresponding to the one upper chamber (4FR, 4FL) 50 as to open the crossover valve providing fluid communication (Par iOO14), lines 270-273) between the upper chambers of the pair of opposing suspension assemblies and equalize the pressure between said upper chambers, applying an end crossover signal (via 20} to the corresponding crossover valve so as to close (Par [0072], lines 229-230) the corresponding crossover valve and stop fluid communication between the upper chambers of the pair of opposing suspension assemblies. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Schedgick, as modified, in view of the teachings of Mishima et al. to include the plurality of pressure sensors configured to detect the pressure of each upper chamber of each adjustable suspension spring, and a crossover fluid line selectively coupling the upper chambers of a first and second opposing adjustable suspension spring, the crossover fluid line comprising a crossover valve connected to the electronic controller, and further detecting a pressure of the upper chamber of each adjustable suspension spring, detecting when one of the upper chambers exceeds the pressure threshold, indicating that the corresponding suspension spring is being acted upon by an obstacle, applying a crossover signal to the crossover valve to open the valve and equalize the pressure between the upper chambers, and then applying an end crossover signal to stop fluid communication between the upper chambers, as by doing so, control of the pressure of the active suspension system can be facilitated and rolls while the vehicle is running could be reliably suppressed (Mishima et al.; Par [0013]).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While portions of the subject matter of the already-acknowledged allowable claim 11 have been incorporated into claims 1 and 5, claim 11 was not rewritten in independent form including all of the limitations of the base claim and any intervening claims, and therefore does not include all of the necessary limitations to render the independent claims allowable. The newly-amended independent claims, including the portions of claim 11, have been rejected as shown above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616